COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00161-CV


KONJIT GIRARD                                                   APPELLANT

                                        V.

TIMOTHY GIRARD                                                    APPELLEE


                                    ------------

          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s unopposed “Motion To Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: February 21, 2013

      1
       See Tex. R. App. P. 47.4.